DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The application contains original claims filed 12/29/2020. A new claim set was filed 3/12/2021. The claims filed 3/12/2021 do not contain status identifiers. 
In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). See MPEP 714 and 37 CFR 1.121.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “apparatus or tool” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because Figs. 5-6 are missing shading and cross hatching. Specific cross hatching depicts specific materials. See MPEP 608.02 and 37 CFR 1.84.  
they are grey scale and of poor line quality. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. See MPEP 608.02 and 37 CFR 1.84.  

It appears the drawings may have been improperly converted during submission. The examiner suggest Applicant review submission guidelines which state in part: “To obtain sufficient quality so that all details in the images are reproducible in black and white in the eighteen-month publication and the printed patent, images should be scanned at a minimum resolution of 300 DPI. Furthermore, PAIR is only capable of displaying portrait orientation. Users should not submit landscape oriented drawings via EFS-Web because PAIR will automatically convert the image to portrait, which may cause the images to be distorted during viewing.”
See:  https://www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claims 1-23 are objected to because of the following informalities: 
The claims are generally narrative, and replete with functional/intended use language, failing to conform with current U.S. practice. 
Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”). See MPEP 2173. 
Some, but not all, examples are:
Improper use of articles (e.g. …engagement of the a circumferential…”);

use of the term “generally” in the claims;
the apparatus claims appear to include active method steps;
duplicative alternative language “…when put together partially, almost completely, or completely surround a portion of the drill string.” It is unclear what structural limitations are included by “almost completely” that are not included by the limitation “partially”.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11 include, or depend from claims that include, the term “… can be…” 
The term "can be" is indefinite as it is unclear whether the limitations following the phrase are positively recited. The phrase "can be" indicates that the claim contemplates an embodiment where the limitations following the phrase are not is releasably secured to a drill string…"
Claims 22-23 include the limitation(s): “…the assembly further comprises an apparatus or tool which comprises a tool latch…” Claim 12, from which claims 22-23 depend, includes the limitation(s): “…the deployment tool assembly further comprising a deployment tool comprising a latch assembly…” It is unclear if the recitation of “…the assembly further comprises an apparatus or tool which comprises a tool latch…” is referring to the deployment tool previously recited of an additional tool is introduced. It is unclear if the latch assembly of the deployment tool recited in claim 12 is the same “tool latch” recited in dependent claims 22-23. 
It is unclear what the structural differences exist between the claimed “apparatus” and claimed “tool”. The specification as filed uses identical language to the claims in the summary section and does not describe the difference between the terms. The figures are not described as depicting an “apparatus” or a structure for interfacing with an “apparatus”. The detailed description in the specification does describe a tool. Claims 1-21 additionally recite a “tool”. The addition of the limitation “…the assembly further comprises an apparatus or tool…” appears to be a broader limitation than similar language found in claims 1-21, (e.g. “…the deployment tool assembly further 
Claim 23, which depends from claim 22, includes the limitation(s): “an apparatus or tool” “a tool latch” “a circumferential ridge or groove”. Claim 22 includes identical limitations. It is unclear if the second recitation of “an apparatus or tool” “a tool latch” “a circumferential ridge or groove” refers to the same elements previously recited, or if an additional, second apparatus or tool, second tool latch, and second circumferential ridge or groove are introduced.
Claims 1-23 are generally narrative, and replete with functional/intended use language, failing to conform with current U.S. practice. 
Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”). See MPEP 2173. 
Some, but not all, examples are:
Improper use of articles (e.g. …engagement of the a circumferential…”);
use of the term “can be” in the claims;

the apparatus claims appear to include active method steps;
duplicative alternative language “…when put together partially, almost completely, or completely surround a portion of the drill string.” It is unclear what structural limitations are included by “almost completely” that are not included by the limitation “partially”.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

	The Examiner suggest Applicant use language SIMILAR to the following example to overcome the 112(b) rejections and claim objections discussed above. The Examiner suggest that Applicant REVIEW the following language to verify that the exemplary language is, in fact, Applicant’s invention.

1. A deployment tool comprising: 
a latch assembly and two adapters; whereby the latch assembly is 
the latch assembly comprising a tubular housing with an interior surface, and 
a resiliently deformable latch 
wherein the adapters are releasably secured to the interior surface of the housing; and the adapters are (circumferentially/longitudinally) spaced from one another along the housing.

The deployment tool according to claim 5 wherein the ridge comprises a peak of the ridge.

9. [[A]] The deployment tool according to claim 8 whereinwith respect to the longitudinal axis of the latch are different for the two shoulders of the ridge.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 11 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourgoyne (US 20030106712).

Regarding claim 1, Bourgoyne teaches:
A deployment tool comprising 
a latch assembly (Bourgoyne comprising 2090, 2002) and two adapters (Bourgoyne 2008/2070) whereby the latch assembly can be (Bourgoyne [0098-0100]) releasably secured to a drill string (Bourgoyne P), 
(Bourgoyne comprising 2050, 2045) with an interior surface (Bourgoyne near 2008/2070), and 
a resiliently deformable latch (Bourgoyne 2090) which is retained by the housing, wherein the adapters are releasably secured to the interior surface of the housing spaced (Bourgoyne 2008/2070, Figs. 20A-21B) from one another along the housing.

Regarding claim 2, Bourgoyne teaches:
A deployment tool according to claim 1 wherein the adapters are (Bourgoyne Fig. 20-23, 29) tubular or annular.

Regarding claim 3, Bourgoyne teaches:
A deployment tool assembly according to claim 1 wherein the adapters are formed from a plurality of arcuate parts (Bourgoyne 2008/2070) which when put together partially, almost completely, or completely surround a portion of the drill string.

Regarding claim 4, Bourgoyne teaches:
A deployment tool according to claim 1 wherein the latch (Bourgoyne 2002) is tubular, and has a body which encloses a generally cylindrical passage (Bourgoyne inside 2000) with a longitudinal axis (Bourgoyne inside 2000 near center).

Regarding claim 7, Bourgoyne teaches:
(Bourgoyne 2002) of the latch is provided with a circumferential ridge (Bourgoyne 2002 Fig. 20B).

Regarding claim 11, Bourgoyne teaches:
A deployment tool according to claim 1 wherein the latch assembly housing comprises first and second housings (Bourgoyne comprising 2050, 2045), the first housing being secured (Bourgoyne via 2080) to the first and second adapters, and the second housing having a latch retainer formation (Bourgoyne near 2014/2070) which is configured receive and retain the latch.

Allowable Subject Matter
Claim 5-10 would be allowable if rewritten to overcome the claim objections, the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.
Claims 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
Leuchtenberger (US 20150144400) teaches a rotating pressure control device comprising active seals. 
Symonds (US 20210348450) teaches an RCD bearing assembly, running tool, and an integration joint assembly. 
Tran (US 10648262) teaches a RCD assembly comprising a RCD bearing deployment tool and associated adapters. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/David Carroll/           Primary Examiner, Art Unit 3674